Citation Nr: 1454584	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-26 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case is now under the jurisdiction of the Detroit, Michigan RO.

In October 2012, prior to certification of the appeal to the Board, the Veteran submitted a statement requesting withdrawal of the issues of entitlement to an effective date earlier than March 25, 2009, for the grant of service connection for bilateral hearing loss and entitlement to an effective date earlier than March 25, 2009, for the grant of service connection for tinnitus.  Therefore, those issues are no longer part of the Veteran's appeal.  See 38 C.F.R. § 20.204 (2014).

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence in support of his claim along with a waiver of initial Agency of Jurisdiction review in accordance with 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's peripheral neuropathy of the bilateral lower extremities is etiologically related to the service-connected diabetes mellitus, type II.



CONCLUSION OF LAW

The criteria for service connection for the Veteran's peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants service connection for peripheral neuropathy of the bilateral lower extremities.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010), is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Legal Criteria

Secondary service connection may be granted for a disability that is proximately due to, the result of, or chronically aggravated by, a service-connected disability.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).

Analysis

The Veteran contends that he has peripheral neuropathy of the bilateral lower extremities as a result of his service-connected diabetes mellitus, type II.

The Veteran was granted service connection for diabetes mellitus, type II, in the October 2009 rating decision.  The pertinent evidence in this case includes a December 2012 treatment note confirming electrodiagnostic evidence of peripheral neuropathy of the bilateral lower extremities that is "most likely secondary to [diabetes mellitus]."  There is no evidence in the file contradicting this opinion.

The Board finds that the foregoing medical evidence demonstrates that the Veteran's peripheral neuropathy of the bilateral lower extremities is etiologically related to his service-connected diabetes mellitus, type II.  As a result, service connection for peripheral neuropathy of the bilateral lower extremities is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


